DETAILED ACTION 
Claims 1-36 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 23 set forth that the computer processor is “operable” to perform certain functions, which does not require that the computer be positively programmed or otherwise configured to perform those functions. The language therefore encompasses any contemporary conventional computer which is capable of being programmed. In order to receive full patentable weight for the recited functions, the claim must recite that the computer is "configured" or "adapted" to execute the recited steps. 

Claim Objections
Claims 6 and 11 are objected to because of the following informalities:
	Claim 6 in line 1 recite “determining an arterial input function or vascular input function from the image data ”. The claim 6 should be amended to say “determining at least one of an arterial input function or a vascular input function”, since these are a set of Markush alternatives and dependent claim 8 specifically requires an arterial input function as a surrogate of the vascular input function. 
	In claim 11, the acronym “AIF” has not been defined in claim 11, the abbreviation AIF must be defined at its first occurrence.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B) CONCLUSION.—The specification shall conclude with one or more claims particularly
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor
regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.


Claim 5, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 5, the limitation “the data consistency component being enforced first” renders the claim indefinite. It is unclear what step or function it is enforced prior to as this is not specified in the claims. Therefore the metes and bounds of the claim are indeterminate. 
Claims 12, 14 are indefinite under 112(b) because the use of parentheses makes it unclear whether the modifier “population based” in parentheses is required or optional. The following is suggested: “comparison to a population based reference” to overcome the rejection of claim 12 and “specifying a collection of possible models, inclusive of nested or not nested models,” (or equivalent) for claim 14.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-3, 5-18 and 22-35  are rejected under 35 U.S.C. 103(a) as being unpatentable over  Giovanni A. Buonaccorsi et al. (hereafter Buonaccorsi)“Tracer Kinetic Model–Driven Registration for Dynamic Contrast-Enhanced MRI Time-Series Data”, Magnetic Resonance in Medicine 58:1010 –1019 published on August 1, 2007.  (2007) ,  in view of Tong San Koh et al. (hereafter Koh) “Fundamentals of Tracer Kinetics for Dynamic Contrast-Enhanced MRI” Journal of Magnetic Resonance Imaging 34:1262–1276 published  on  July 19, 2011.

Regarding claim 1,   Buonaccorsi teaches A method for improving dynamic contrast enhanced imaging for joint arterial input function and tracer kinetic parameter estimation 
(Abstract :tracer kinetic model – driven registration technique for correct a motion  by explicitly including a model of contrast enhancement in the registration process),
administering a contrast agent to a subject (page 1010 right col. 1st par., contrast agent between capillaries and the extravascular extracellular space (EES),); 
selecting a tracer kinetic model to be applied to the imaging data (page 1011, left col. 4th  par.,   Step 1: fit the tracer kinetic model to the uncorrected Time Series image data) the tracer kinetic model being defined by a plurality of tracer kinetic parameters ( page 1010, right col., 1st par., trace kinetic parameters includes Ktrans, the volume transfer coefﬁcient of contrast agent between capillaries and the extravascular extracellular space (EES), and  ve (the volume of the EES per unit volume of tissue) and vp, the blood plasma volume per unit volume of tissue); 
reconstructing dynamic images from the imaging data as reconstructed dynamic images
(Fig.1,  steps 2-4, page 1011 right col. 3rd par., page 1012 right col. 1st par.- 3rd par.,   obtaining uncorrected time series  images  and registered time series images. Fit the tracer kinetic model to the uncorrected time series  image,  and reﬁt the tracer kinetic model to the registered time series,  and generate new synthetic reference image. Reconstructing dynamic images corresponds to new synthetic reference image), 
wherein a consistency constraint is applied to the reconstructed dynamic images (Equation 1, left col. of page 1011 , Ct(t) is the contrast agent concentration in tissue and Cp(t) is the contrast agent concentration in blood plasma (the AIF). As shown in Fig.1 and equation 1, Ct(t) and Cp(t) are applied to generate   the new synthetic reference image.  The consistency constraint corresponds to the Cp(t) and Ct(t)) 
e) applying the tracer kinetic model to the reconstructed dynamic images to estimate tracer kinetic parameter maps as estimated tracer kinetic parameter maps (Fig.6, step 4, tracer kinetic model driven registration led to clear alterations in 3D maps of tracer kinetic parameters Ktrans, Vp, Ve), wherein a model consistency constraint is applied (Fig.6, the numerical values  of tracer kinetic parameters Ktrans, vp, ve  are shown in the figure. The model consistency constraint corresponds to tracer kinetic parameters Ktrans, vp, ve) 
f) alternately performing steps d) and e) until converging on a set of dynamic images and tracer kinetic parameter maps (Step 5: Repeat the registration, matching the registered time-series from the previous Iteration to the latest set of synthetic reference images. Step 6: iteration of steps 4 and 5). 
However, it is noted that Buonaccorsi does not specifically teach “(d) the consistency constraint including a weighted sum of a data consistency component and a model consistency component” 
On the other hand, Koh further teaches the consistency constraint including a weighted sum of a data consistency component and a model consistency component (page 1267, right col. last two paragraphs, a first-order approximation of tracer kinetics is only appropriate assuming small amounts of tracer and steady-state conditions for the capillary-tissue system, and tracer concentration in the tissue system Ctiss  which is given by the sum of  Cp(t) and Ce(t) weighted by their respective fractional volumes, as shown in equation 7e ).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date to  modify the tracer kinetic model of Buonaccorsi by incorporating  tracer concentration in the tissue system Ctiss which  is given by the sum of Cp(t) and Ce(t) weighted by their respective fractional volumes taught by Koh.
The suggestion/motivation for doing allow user of Buonaccorsi help to understand the physiological factors that contribute to tracer uptake and enhancement behavior in each tissue using  weighted sum  of tracer concentration in the tissue (page 1272 right col. last par).

Regarding claim 2,  Koh further teaches the tracer kinetic model is selected from a library of tracer kinetic models such that one or more tracer kinetic model from the library are applied to find an optimal tracer kinetic model (page 1266 left col. 2nd  par., Eq. [6a] is ﬁtted to the sampled tissue concentration–time curve Ctiss, data(t) by adjusting the values of model parameters in Fp R(t) and  time delay (tlag). This model-con-strained ﬁtting process can be expressed as the minimization of the ‘‘goodness-of-ﬁt’’ between the model Ctiss(t) (Eq. [6a]) and Ctiss,data(t) see Eq. [6b])

It would have been obvious to a person of ordinary skill in the art at the time of filing to integrate a method of comparing  a sample tissue concentration–time curve Ctiss data (t) with  a tracer concentration in the tissue system Ctiss  model stored in database using   and evaluate how well Ctiss data (t) fits with  reference tracer concentration in the tissue system Ctiss(t)  using a well-known a goodness of fit of a model taught by Koh into Buonaccorsi. 
The suggestion/motivation for doing allow user of Buonaccorsi to measure the gap between the sampled tissue concentration–time curve Ctiss, data(t) obtained in real time with 
the reference tracer concentration in the tissue system Ctiss(t) , and adjust the Ctiss, data(t) parameters until the best fit is acquired. Thus, able to determine the optimal values of Ctiss, data(t) parameters. 

Regarding claim 3, Buonaccorsi teaches the imaging data is magnetic resonance imaging data (page 1010, left col. 2nd par., Figs.1 and 6 MRI (DCE-MRI) time series images).


Regarding claim 5, Koh further teaches the data consistency component being enforced first ( as discuss in claim 1 above, weighting Cp(t) and Ce(t)  their respective fractional volumes to obtain weighted  Ctiss )
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date to  modify the tracer kinetic model of Buonaccorsi by incorporating  tracer concentration in the tissue system Ctiss which  is given by the sum of Cp(t) and Ce(t) weighted by their respective fractional volumes taught by Koh.
The suggestion/motivation for doing allow user of Buonaccorsi help to understand the physiological factors that contribute to tracer uptake and enhancement behavior in the tissue using  weighted sum  of tracer concentration in the tissue(page 1272 right col. last par).

Regarding claim 6, Buonaccorsi teaches determining an arterial input function from the imaging data (page 1011, right col. 2nd  par., arterial input function AIF is derived from the time-series data using an automated algorithm (27))

Regarding claim 7, Buonaccorsi teaches the arterial input function is smoothed or forced to a model ( Page 1011, right col. 1st par., Eq. [1], Ct(t) is the contrast agent concentration in tissue and Cp(t) is the contrast agent concentration in blood plasma (the AIF)— both are expressed  as functions of time, t. Ktrans , ve, and vp h, the best fit Ct(t)  is obtained by adjusting  the Cp(t) or AIF parameter’s . Ktrans , ve, and vp ).

Regarding claim 8, Buonaccorsi teaches the arterial input function is taken as surrogate for the vascular input function (Page 1012 Left col 7th   para., Page 1010 Right col 1st   para., the AIF parameter reflect vascular features on a microscopic scale that in reality vary widely even within a given tissue type , and vascular volume employed as biomarkers when evaluating the tumor.)

Regarding claim 9, Buonaccorsi teaches the arterial input function is determined as a function of time (page 1011 1st par., Cp(t) is the contrast agent concentration in blood plasma (the AIF) is  expressed in mmol/liter as functions of time)

Regarding claim 10, Buonaccorsi teaches the tissue or organ is selected from the group consisting of lung, breast, and liver ( (page 1010, right col. 3rd paragraph, page 1011, left col. 2nd paragraph,  page 1013, left col. 1st paragraph, MRI image of lung image, breast image, and liver image i.e.,   MRI images of focal lung, breast and liver lesions), 

Regarding claim 11, Buonaccorsi teaches reference tissue and vessels for AIF extraction are automatically selected in each iteration based on a current image series (page 1011, left col. 2nd paragraph, all kinetic modeling using Manchester Dynamic Modelling software, which implements the following procedure: For all patient data sets the AIF from the time-series data is derived using an automated algorithm (27). For each voxel in the tumor volume of interest (VOI), an estimates the contrast agent concentration in tissue Ct(t) from the time-series MR signal intensities,  selecting the iteration with the lowest model ﬁt SSE to obtain optimal Ct(t) ).

Regarding claim 12, Buonaccorsi teaches reference tissue and vessels for AIF extraction are automatically selected from by model order estimation methods (Fig.1 illustrate   the schematic of tracer kinetic mode automatically (without human intervention) extract uncorrected time series tissue and registered time service tissue and generate synthetic reference image ).

Regarding claim 13, Buonaccorsi teaches a tracer kinetic model is automatically identified and selected (page 1011, right col. 1st par., all kinetic modeling using Manchester Dynamic Modelling soft-ware, which implements procedures that include deriving the AIF from the time-series data using an automated algorithm (27) ).

Regarding claim 14, Buonaccorsi the tracer kinetic model is automatically selected by specifying a collection of possible models (nested or not nested) from which a model identification method is applied to select a model for each voxel or region (page 1012 left col. 2nr par., 1014 right col. 1st. par., the ﬁtting of the tracer kinetic model to the registered time series data to obtain new model parameter estimates automatically (without user intervention) , which we used to generate a new set of synthetic registration reference images. Two more ﬁtting of the tracer kinetic model are  generated by  varying the tracer kinetic parameters as shown in equation 1, and  Tracer kinetic model– driven registration signiﬁcantly improved the voxel-by-voxel ﬁtting process, as illustrated in Fig. 4.)

  	Regarding claim 15, Buonaccorsi teaches the tracer kinetic parameter maps and the dynamic images are simultaneously reconstructed ( the two-compartment tracer kinetic model given by the integral equation 1  provides Ct(t), the contrast agent concentration in tissue,  by integrating tracer kinetic parameter Ktrans,  and the contrast agent concentration (Cp(t),  the schematic of tracer kinetic model implement the Ct(t)  to generate a synthetic reference series of image  from  uncorrected and reference time series image) 

Regarding claim 16, Koh further teaches wherein the tracer kinetic model is a Patlak model (page1269 2nd par. right col., tracer concentration in the tissue system Ctiss(t)  that describe  is described tracer kinetic model is tracer kinetic plot).
It would have been obvious to a person of ordinary skill in the art at the time of filing to integrate a well-known Patlak model to graph  and evaluate   the tracer concentration in the tissue system Ctiss taught by Koh into Koh into Buonaccorsi. 
The suggestion/motivation for doing allow user of Buonaccorsi to obtain computationally efficient for parametric imaging and easy to implement, since Patlak method uses a linear model. 

Regarding claim 17, Koh further teaches  the tracer kinetic model is an extended Tofts model (page 1269, left col. 3rd par.,  equation 9a-9c, the extended GK (or extended Tofts) model is given by equation 9a-9c  utilized in Tracer kinetic methods) 
 It would have been obvious to a person of ordinary skill in the art at the time of filing to integrate a well-known extended Tofts model to analyze tracer kinetic model taught by Koh into Buonaccorsi.
The suggestion/motivation for doing allow user of Buonaccorsi to produce reliable parameter values for weakly vascularized tissue and highly perfused tissue, since extended Tofts model is designed  to obtain reliable parameter values when the tissue is weakly vascularized or highly perfused tissue. 


Regarding claim 18, Buonaccorsi  teaches selecting a tracer kinetic model includes jointly estimating contrast concentration versus time images and TK parameter maps  (Equation 1, the registration process as follows. First, we calculated Ct(t) at each voxel location in the tumor VOI is calculated by substituting the ﬁnal estimates of Ktrans, Vp, and Ve of the tracer kinetic parameters  along with Cp(t) into Eq. [1],  wherein Ct(t) is the contrast agent concentration in tissue and Cp(t) is the contrast agent concentration in blood plasma are time variable functions)) 


Regarding claim 22, Buonaccorsi teaches all steps are repeated for multiple slices through the subject being imaged and three-dimensional image data are reconstructed  (Fig. 1 equation 1, page 1011 right col last par., motion control to the tumor  localized by calculating the similarity measure only within the tumor  Volume of Interest (VOI), but the resulting translation is applied  to the whole image volume).

Regarding claim 23, Buonaccorsi teaches A system for improving dynamic contrast enhanced imaging for joint arterial input function and tracer kinetic parameter estimation  (Abstract :tracer kinetic model – driven registration technique for correct a motion  by explicitly including a model of contrast enhancement in the registration process), the system comprising: 
a magnetic resonance imaging system that generates magnetic resonance imaging data from a subject for a tissue or organ (Fig.6, page 1011, left col. 1st par., DCE-MRI image set ); and
a programmable computer operable to execute steps of (page 1010, left col 2nd par., kinetic modeling using Manchester Dynamic Modelling soft-ware, which implements the following procedure), regarding the remaining limitations, all claimed limitations are set forth and rejected as per discussion for claim 1. 

Regarding claim 24, all claimed limitations are set forth and rejected as per discussion for claim 22. 

Regarding claim 25, all claimed limitations are set forth and rejected as per discussion for claim 1.

Regarding claim 26, all claimed limitations are set forth and rejected as per discussion for claim 1. 

Regarding claim 27, all claimed limitations are set forth and rejected as per discussion for claim 6. 

Regarding claim 28, all claimed limitations are set forth and rejected as per discussion for claim 8. 

Regarding claim 29, all claimed limitations are set forth and rejected as per discussion for claim 9. 

Regarding claim 30, all claimed limitations are set forth and rejected as per discussion for claim 11
. 
Regarding claim 31, all claimed limitations are set forth and rejected as per discussion for claim 12.
 
Regarding claim 32, all claimed limitations are set forth and rejected as per discussion for claim 2. 

Regarding claim 33, all claimed limitations are set forth and rejected as per discussion for claim 14.
 
Regarding claim 34, all claimed limitations are set forth and rejected as per discussion for claim 15.
 
Regarding claim 35, all claimed limitations are set forth and rejected as per discussion for claim 16.

	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over  Buonaccorsi published on August 1, 2007.  (2007) ,  in view of Koh   published  on  July 19, 2011, as applied to claim 1 above, and further in view of  Pichler et al., (hereafter Pichler), “Positron Emission Tomography/Magnetic Resonance Imaging: The Next Generation of Multimodality Imaging”, Nuclear  Medicine, ELSEVIER , published 2008.

Regarding claims 1 and 4, the combination of  Buonaccorsi and Koh fail teaches the imaging data is dynamic contrast positron emission tomography data.

Regarding claim 4 Pichler teaches, wherein the imaging data is dynamic contrast positron emission tomography data ( Abstract, page 199 col.2 1st paragraph, Pichler specifically teaches the ability to accurately and transparently combine functional positron emission tomography (PET) information with high-resolution, 3-dimensional morphological CT information with a single device established a clear new direction for diagnostic imaging, that is, acquiring as much information as possible with a single examination).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date to  incorporate  a method of incorporating  positron emission tomography (PET)/computed tomography (CT) data and generating combining PET/MRI data taught by Pichler into Buonaccorsi.
The suggestion/motivation for doing allow user of Buonaccorsi  not only to analyses MRI  image data  but also positron emission tomography functional data. In addition  acquiring PET and MRI data simultaneously allows essentially perfect temporal correlation of dynamically acquired data sets from both PET/MRI modality ( page 206 right col. 2nd paragraph).


Allowable Subject Matter
 Claims 19 and 36 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further claims 20 and 21 are included by virtue of their dependency on claim 19.

 	 Regarding dependent claims 19 and 36 no prior art is found to anticipate or render the flowing limitation obvious:
The following is a statement of reasons for the indication of allowable subject matter:  Claims 19 and 36.
A least square optimization formula that estimate the consistency constraint based on a function of weight factor for the model consistency component β, a predicted concentration distribution of the contrast agent from a selected tracer kinetic model P(θ) and  a sensitivity encoding matrix providing spatial relative sensitivities of the pickup coils (E)” recited in claims 19 and 36, in combination with each of the other limitations recited in the respective parent claims.
Wherein claim 19 is the consistency constraint is estimated by a least square optimization formulated as:

    PNG
    media_image1.png
    324
    624
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the  examiner should be directed to Fikirte T Ashine whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/              Examiner, Art Unit 3793    

/AMANDA LAURITZEN MOHER/             Acting SPE, Art Unit 3793